Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SETTLEMENT AGREEMENT AND MUTUAL RELEASE KNOW ALL MEN BY THESE PRESENTS that Erika Bender (hereinafter Bender) and USA Technologies, Inc., a Pennsylvania Corporation (hereinafter USAT), desire to amicably and fully and finally to settle all matters between them and hereby agree as follows: 1. For and in consideration of the total gross sum of Thirty-Six Thousand Dollars ($36,000.00), payable with $18,000 in cash and $18,000 in USAT restricted stock, Bender does hereby remise, release and forever discharge USAT and Stitch Networks Corporation, a Delaware Corporation, and their past, present and future successors, assigns, trustees, officers, directors, employees, insurers, attorneys and agents (hereafter the Released Parties), of and from all actions, causes of action, demands, or claims of any kind, whether in law or in equity, direct or indirect, known or unknown which Bender ever had or now has against the Released Parties. This Release specifically includes, but is not limited to: a. all claims that were asserted by Bender, or could have been asserted by Bender, in the court action filed by her in the Court of Common Pleas of Chester County, Pennsylvania, No. 04-08644(hereinafter the court action); b. any and all claims related in any way to Benders employment with USAT and for the termination of Benders employment with USAT; c. any and all rights, interests, and claims under USATs policies, procedures, manuals and handbooks; d. any and all claims for wages and benefits (including without limitation salary, commissions, vacation pay, severance pay, expenses, incentive pay, disability pay, pay differential, pay continuation, health and welfare benefits and bonuses); e. any and all claims under the Pennsylvania Wage Payment and Collection Law, the Pennsylvania Wage and Hour Law and the U.S. Fair Labor Standards Act; f. any and all claims for alleged discrimination or harassment on the basis of age, race, religion, sex, national origin, color, creed, citizenship, sexual orientation and/or disability, in violation of any federal, state or local statute, 1 ordinance, judicial precedent or executive order, including but not limited to claims under The Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et. seq . the Older Workers Benefit Protection Act; Title VII of the U.S. Civil Rights Act of 1964; the U.S. Civil Rights Act of 1991; the U.S. Americans with Disabilities Act; the Pennsylvania Human Relations Act; and any claims for retaliation thereunder; g. any and all claims under any federal or state statute relating to Benders benefits or pensions, including, but not limited to, claims under the Employee Retirement Income Security Act of 1974 (ERISA); h. any claims under the Family and Medical Leave Act of 1993 and/or any other similar state or local laws; i. any claims under the Worker Adjustment and Retraining Notification Act and/or any other similar state or local laws; j. any and all claims for breach of contract; k. any and all claims in tort; l. any and all claims for equitable relief, including reinstatement, accounting or injunctive relief; m. any and all claims for any type of damages, including but not limited to back pay, front pay, compensatory damages and punitive damages; and n. any and all claims for attorneys fees and costs. 2. Notwithstanding the other terms of this Release, Bender does not remit, release or discharge any rights or claims to the shares of USAT stock previously issued to Bender prior to the signing of this Release. Likewise, Bender does not remit, release or discharge her rights under the stock option certificate granted to Bender by USAT dated May 14, 2002. Bender may exercise the options so granted by that certificate pursuant to the terms and conditions of such certificate. It is specifically agreed that such terms and provisions survive this Settlement Agreement and Release. Bender does release the Released Parties for any and all claims relating to the granting of those stock options, her previous purchase of USAT stock and any and all claims relating to the purchase of USAT stock pursuant to those stock options. 2 3. Bender understands that the $36,000 settlement will be payable as follows: (a) cash payment to Bender in the amount of $18,000 upon execution and delivery to USATs counsel of this Settlement Agreement and Release; and (b) the delivery to Bender of shares of restricted USAT common stock having a value of $18,000 within five (5) business days of the execution and delivery to USATs counsel of this Settlement Agreement and Release. The shares will be valued based upon the average closing bid price of the USAT Common Stock for the thirty (30) trading days immediately preceding the date of the delivery by Bender of this executed Settlement Agreement and Release.
